DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action.
Claims 1, 13, 22 and 27 have been amended.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 10/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11-14, 16, 17, 19, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Noh et al (US 2015/0304957 A1).
Regarding claim 1, Zhou teaches a method of wireless communication performed by a user equipment (UE) (Zhou: Fig. 21; UE 2102), comprising: 
detecting a trigger to transmit a physical random access channel transmission on a primary cell or a primary secondary cell (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH); 
determining a transmit power for the physical random access channel transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission and one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell (Zhou: Fig. 23; [0303]-[0307], determining transmission power for uplink transmission such as BRF-PRACH based on maximum transmit power; UE transmitting on PCell and SCell based on the max power; see also [0250]-[0257]); and 
transmitting the physical random access channel transmission using the transmit power on the primary cell or the primary secondary cell (Zhou: Fig. 23; [0322]-[0323], transmitting BFR-PRACH with adjusted power).
Zhou does not explicitly disclose the total maximum transmit power is associated with the cell group and another cell group.
Noh teaches total maximum transmit power is associated with the cell group and another cell group (Noh: Figs. 20-21; [0114]-[0115]; [0174]-[0177], total max power associated with a master cell group and a secondary cell group).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou wherein 

Regarding claim 13, Zhou teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (Zhou: Figs. 21 and 25; UE 2102), the memory and the one or more processors configured to: 
detect a trigger to transmit a physical random access channel transmission on a primary cell or a primary secondary cell (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH); 
determine a transmit power for the physical random access channel transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission and one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell (Zhou: Fig. 23; [0303]-[0307], determining transmission power for uplink transmission such as BRF-PRACH based on maximum transmit power; UE transmitting on PCell and SCell based on the max power; see also [0250]-[0257]); and 
transmit the physical random access channel transmission using the transmit power on the primary cell or the primary secondary cell (Zhou: Fig. 23; [0322]-[0323], transmitting BFR-PRACH with adjusted power). 

Noh teaches total maximum transmit power is associated with the cell group and another cell group (Noh: Figs. 20-21; [0114]-[0115]; [0174]-[0177], total max power associated with a master cell group and a secondary cell group).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou wherein the total maximum transmit power is associated with the cell group and another cell group as disclosed by Noh to provide power control and allocation in multiple cells (Noh: Abstract).
  
Regarding claim 22, Zhou teaches a method of wireless communication performed by a user equipment (UE) (Zhou: Figs. 21 and 25; UE 2102), comprising: 
detecting a trigger to transmit a first transmission with a first transmit power, wherein the first transmission is a physical random access channel transmission on a primary cell or a primary secondary cell (Zhou: Figs. 21 and 23; [0290], [0302]-[0303], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH with a determine power transmission); 
altering, for a second transmission concurrent with the first transmission and one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell, a second transmit power (Zhou: Fig. 23; [0306]-[0135], adjusting power or PUCCH or PUSCH on different serving cell; [0303]-[0307], determining transmission power for uplink transmission such as BRF-PRACH based on maximum transmit power; UE transmitting on PCell and SCell based on the max power; see also [0250]-[0257]); and 
transmitting at least one of the first transmission using the first transmit power on the primary cell or the primary secondary cell or the second transmission using the second transmit power (Zhou: Fig. 23; 2306, 2314 transmitting PUCCH or PUSCH with adjusted power).  
Zhou does not explicitly disclose the total maximum transmit power is associated with the cell group and another cell group.
Noh teaches total maximum transmit power is associated with the cell group and another cell group (Noh: Figs. 20-21; [0114]-[0115]; [0174]-[0177], total max power associated with a master cell group and a secondary cell group).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou wherein the total maximum transmit power is associated with the cell group and another cell group as disclosed by Noh to provide power control and allocation in multiple cells (Noh: Abstract).

Regarding claims 2 and 14, Zhou teaches wherein the trigger is at least one of: a radio link failure, a secondary radio link failure, a beam failure recovery (Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH), a received reconfiguration message, or a handover procedure. 

Regarding claims 4 and 16, Zhou teaches altering, for another transmission concurrent with the physical random access channel transmission, another transmit power; and transmitting the other transmission with the other transmit power (Zhou: Fig. 23; [0299]-[0374], adjusting power of PUCCH or PUSCH/another concurrent transmission).
  
Regarding claims 5, 17 and 24, Zhou teaches wherein altering the other transmit power comprises: altering the other transmit power concurrent with transmitting the other transmission (Zhou: Fig. 23; [0299]-[0374], adjusting power of PUCCH or PUSCH/another concurrent transmission).
  
Regarding claims 7, 19 and 26, Zhou teaches determining that another transmission is to occur concurrent with the physical random access channel transmission; and dropping the other transmission (Zhou: [0252]-[0253], [0280]).

Regarding claim 11, Zhou teaches determining a type of random access procedure associated with the physical random access channel transmission; and wherein determining the transmit power comprises: 0097-088734193496 determining the transmit power based at least in part on the type of the random access procedure (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH based on BRF trigger).  

Regarding claim 12, Zhou teaches wherein the random access procedure is a contention- based random access procedure or a contention-free random access procedure (Zhou: [0248]).  

Regarding claim 23, Zhou teaches determining the first transmit power for the first transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission (Zhou: Fig. 23; [0303]-[0305], determining transmission power for uplink transmission such as BRF-PRACH based on BRF trigger).


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Noh et al (US 2015/0304957 A1) in further view of Ouchi et al (US 2017/0230843 A1).

Regarding claims 3 and 15, Zhou in view of Noh does not disclose0097-088739193496 determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to determine the transmit power.  
	Ouchi teaches determining the type of the trigger at a media access control layer; and providing information identifying the type of the trigger to a physical layer to determine the transmit power (Ouchi: [0297], [0300], [0322], [0326], random access triggered at MAC layer and performed at PHY layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of .

Claims 6, 9, 10, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Noh et al (US 2015/0304957 A1) in further view of Lee et al (US 2020/0112999 A1).

Regarding claims 6, 18 and 25, Zhou teaches determining that another transmission is to occur concurrent with the physical random access channel transmission (Zhou: Fig. 23, concurrent PRACH and PUCCH/PUSCH/SRS).
Zhou does not disclose ending the other transmission before a start of the physical random access channel transmission.  
Lee teaches ending the other transmission before a start of the physical random access channel transmission (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Noh by ending the other transmission before a start of the physical random access channel transmission as disclosed by Lee to provide parallel random access procedure of dual connectivity (Lee: Abstract).

Regarding claims 9 and 21, Zhou in view of Noh and Lee teaches providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity (Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).  

Regarding claim 10, Zhou in view of Noh and Lee teaches setting a first transmission delay for a first frequency band and a second transmission delay, that is different from the first transmission delay, for a second frequency band to accommodate the transmit power of the physical random access channel transmission (Lee: Figs. 11-12, [0102]-[0114], when M-RA and S-RA coexists, S-RA is delayed; hence M-RA delay is zero and S-RA is delayed, i.e. different delay in macro cell/MeNB and small cell SeNB, the cells may have different bandwidths, see [0055]).



Claims  27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Loehr et al (US 2019/0191464 A1) in further view of Noh et al (US 2015/0304957 A1).

Regarding claim 27, Zhou teaches method of wireless communication performed by a user equipment (UE) (Zhou: Figs. 21 and 25; UE 2102), comprising: 
Zhou: Figs. 21 and 23; [0290], [0302], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH). 
Zhou does not explicitly disclose delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability based at least in part on one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell group; and transmitting the physical random access channel transmission using the second physical random access channel transmission occasion on the primary cell or the primary secondary cell.  
Loehr teaches delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability and 
transmitting the physical random access channel transmission using the second physical random access channel transmission occasion on the primary cell or the primary secondary cell (Loehr: [0054]-[0055], delaying PRACH transmission to the next PRACH occasion due to power amplifier power constraint).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou by 
Zhou does not explicitly disclose based at least in part on one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell group.
Noh teaches at least in part on one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell group (Noh: Figs. 20-21; [0114]-[0115]; [0174]-[0177], total max power associated with a master cell group and a secondary cell group).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou based at least in part on one or both of a maximum transmit power, associated with a first cell group including the primary cell or the primary secondary cell, or a total maximum transmit power associated with the cell and another cell group as disclosed by Noh to provide power control and allocation in multiple cells (Noh: Abstract).
Regarding claim 28, Zhou teaches determining a transmit power for the physical random access channel transmission based at least in part on a type of the trigger to transmit the physical random access channel transmission (Zhou: Figs. 21 and 23; [0290], [0302]-[0305], detecting a beam failure event/trigger at 2303 and transmitting BFR-PRACH with adjusted power). 


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Loehr et al (US 2019/0191464 A1) in further view of Noh et al (US 2015/0304957 A1) in further view of Lee et al (US 2020/0112999 A1).

Regarding claim 29, Zhou in view of Loehr does not disclose0097-088739193496 providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity. 
	Lee teaches providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access Lee: Figs. 11-12; [0102]-[0114], M-MAC send indication/information to S-MAC about M-RA and S-MAC stops S-RA; see also Fig. 12 description).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Loehr by providing, from a first media access control entity associated with the physical random access channel transmission to a second media access control entity, information indicating that the physical random access channel transmission is to be scheduled; and scheduling the second media access control entity to accommodate scheduling the physical random access channel transmission on the first media access control entity as disclosed by Lee to provide parallel random access procedure of dual connectivity (Lee: Abstract).

Regarding claim 30, Zhou in view of Loehr in view of Lee teaches setting a first transmission delay for a first frequency band and a second transmission delay, that is different from the first transmission delay, for a second frequency band to accommodate a transmit power of the physical random access channel transmission (Lee: Figs. 11-12, [0102]-[0114], when M-RA and S-RA coexists, S-RA is delayed; hence M-RA delay is zero and S-RA is delayed, i.e. different delay in macro cell/MeNB and small cell SeNB, the cells may have different bandwidths, see [0055]).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0052339 A1) in view of Noh et al (US 2015/0304957 A1) in further view of Loehr et al (US 2019/0191464 A1). 

Regarding claims 8 and 20, Zhou in view of Noh does not explicitly disclose but Loehr teaches delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability; and 0097-088733193496 wherein transmitting the physical random access channel transmission comprises: transmitting the physical random access channel transmission in the second physical random access channel transmission occasion (Loehr: [0054]-[0055], delaying PRACH transmission to the next PRACH occasion due to power amplifier power constraint).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Zhou in view of Noh by delaying the physical random access channel transmission from a first physical random access channel transmission occasion where the physical random access channel transmission is to occur to a second physical random access channel transmission occasion based at least in part on a transmit power availability; and 0097-088733193496 wherein transmitting the physical random access channel transmission comprises: transmitting the physical random access channel transmission in the second physical random access channel transmission occasion as disclosed by Loehr to provide an efficient transmitting of scheduling request (Loehr: Abstract).

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478